       Case: 4:19-cr-00494-SO Doc #: 26 Filed: 12/11/19 1 of 2. PageID #: 179




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                     )      Case No. 4:19 CR 494
                                              )
                                              )
                       Plaintiff              )
                                              )      JUDGE SOLOMON OLIVER, JR.
vs.                                           )
                                              )      NOTICE OF INTENT TO
JUSTIN OLSEN                                  )      CHANGE PLEA
                                              )
                       Defendant              )
                                              )


       Now comes the Defendant, Justin Olsen, by and through the undersigned counsel and

hereby provides notice of his intention to withdraw his prior plea of not guilty and enter a plea of

guilty pursuant to a Fed. R. Crim. P. 11(c) plea agreement with the Government. Defendant and

the government are actively working toward a final approved plea agreement. The Defendant is

prepared to freely and voluntarily waive the rights described in Fed. R. Crim. P. 11(b)(1) and to

engage the Court in the plea colloquy required by Fed. R. Crim. P. 11(b)(1).



                                              Respectfully submitted,

                                              /s/J. Gerald Ingram
                                              J. GERALD INGRAM (#0007887)
                                              7330 Market Street
                                              Youngstown, Ohio 44512
                                              330/758-2308 (phone) 330/758-8290 (fax)
                                              Attorney for Defendant, Justin Olsen
      Case: 4:19-cr-00494-SO Doc #: 26 Filed: 12/11/19 2 of 2. PageID #: 180




                               CERTIFICATE OF SERVICE

        I hereby certify that on December 11, 2019, a copy of the foregoing Motion was
electronically filed. Notice of this filing will be sent to counsel of record by operation of the
Court’s electronic filing system.



                                            /s/J. Gerald Ingram
                                            J. Gerald Ingram (#0007887)
                                            Attorney for Defendant




                                               2
